Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed March 2, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of the CA 2,363,049 foreign reference has not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 11, the phrase “and being connected said suspension posts” is indefinite.  It is unclear if the adaptor brackets are connected to said suspension parts.
In claim 5 the term “precisely” is considered to be indefinite. The term “precisely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 6, lines 3 – 7, the phrase “wherein a circular path of a common axis of said rod-end bearings about said base member intersects an axis of a cable of said winch when said scraper blade is being lifted by said winch from said scraping position into said bumper position” is indefinite.  It is unclear how the cable axis intersects the circular path.  In the specification the winch cable 18 hook is not mounted on the common axis of the rod-end bearings.
IN claim 13, the phrase “braces extending from said scraper blade” is indefinite.   It is unclear if the term “braces” refers to the pegs 156 or pads 20 mounted on the scraper blade.  The term “braces” is not defined in the specification. 
In claim 15, lines 5-6 the phrase “ said saddle being configured for straddling a common hitch receiver tube” is considered to be indefinite.  The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Centerbar US Patent No. 10,538,196 (cited by applicant) in view of Reynolds US Patent No. 3,578,358 and Belzille US Patent Application Publication No. 2008/0222925.
Centerbar discloses a utv having an attachment device supporting a working accessory (10) comprising:

a base member (23) and spaced apart riser tubes (22a, 22b) extending upward from said base member; and each of said riser plates comprising an adapter bracket mounted thereto; said adapter brackets (see cross tubes 26 having brackets attached thereto as seen in figure 4) having respective attachment surfaces, and a pair of spaced-apart bolt holes (see bolt holes 25 in brackets) therein; wherein said hitch attachment bar (21) is comprised inside said bolt holes. 

The claimed invention is distinguishable from Centerbar by its recitation of
said base member having a saddle formed therein said saddle being configured for straddling a common hitch receiver tube, said bolts holes in said adapter bracket defining a trapezoidal attachment formation.  Also, the claimed invention recites riser plates not riser tubes as used in Centerbar.
	Reynolds discloses an attachment device for connecting a working accessory to a vehicle.  The base member has a saddle 51 that straddles  the hitch 40, 42.
It is deemed to have been obvious to one of ordinary skill in the art to modify Centerbar’s base member to have a saddle as taught by Reynolds to position and provide a better joint between the base and hitch.
Belzille discloses an attachment device for a utv wherein the attachment device is for supporting a work accessory 68.  The attachment device has a base 26 with two riser plates 62, 62 on which a working winch 68 is mounted.    
It is deemed to have been obvious to one of ordinary skill in the art to substitute riser plates as taught by Belzille for the Centerbar’s riser tubes to reduce costs and simplify machining. 
 The bolt holes in the adaptor brackets of Centerbar form a generally rectangular shape.   Applicant’s specification does not disclose the trapezoidal formation as being significant.  It is deemed to have been a matter of design choice to modify the bolt holes orientation in Centerbar to be a trapezoidal attachment formation.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

In regard to claim 16, Centerbar discloses a winch mounted to the top of said riser (see paragraph #25). 

In regard to claim 17, Fletcher in figure 5 discloses a shaft 58 for attaching working implements (see figure 2) to the utv.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Centerbar’s base to have two stubs of a shaft extending outward on opposite sides of the base as taught by Fletcher for attaching pivotable working accessories as desired for specific jobs.

In regard to claim 18, Centerbar discloses said adapter brackets being removably mounted to said riser plates (see bolts only in paragraph #25). 


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Caron is cited for its work accessory attachment device connected to the frame of independent suspension frame 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thompson and Kitchens s cited for its deer lift mounted on a utv.  Fast is cited for its winch, stub shafts , base attached to a hitch and pivoting work accessory.  Turner is cited for its saddle 20, base 14 and brackets 34 for coupling to frame bars 6, 6.  James is cited for its logging crane boom.  Evans is cited for its pivoting arms 17, 19 and winch 12.  Caron is cited for its attachment device connected to a vehicle having independent suspension.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612